UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [√] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-27828 TN-K ENERGY GROUP INC. (Exact name of registrant as specified in its charter) Delaware 13-3779546 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 649 Sparta Highway, Suite 102, Crossville, TN (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (931) 707-9599 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Not applicable Securities registered under Section 12(g) of the Act: Common Stock, par value $0.03 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yes xNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.4.05 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o Yes x No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter.Approximately 11,203,643 on June 29, 2012. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.38,176,085 shares of common stock are issued and outstanding as of April 8, 2013. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None. TN-K ENERGY GROUP INC. FORM 10-K TABLE OF CONTENTS Page No. Part I Item 1. Business. 4 Item 1A. Risk Factors. 8 Item 1B. Unresolved Staff Comments. 11 Item 2. Properties. 12 Item 3. Legal Proceedings. 12 Item 4. Mine Safety Disclosures. 12 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 12 Item 6. Selected Financial Data. 13 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 8. Financial Statements and Supplementary Data. 16 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 16 Item 9A. Controls and Procedures. 17 Item 9B. Other Information. 18 Part III Item 10. Directors, Executive Officers and Corporate Governance. 18 Item 11. Executive Compensation. 20 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 21 Item 13. Certain Relationships and Related Transactions, and Director Independence. 23 Item 14. Principal Accounting Fees and Services. 23 Part IV Item 15. Exhibits, Financial Statement Schedules. 24 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements include, among others, the following: • our ability to continue as a going concern, • our business and growth strategies, • risks associated with our operations as a small independent oil company with limited capital resources, • risks associated with the external factors that impact our operations, • our ability to satisfy our debt obligations which predate our existing business, • volatility in oil prices, • risks associates in general with oil and gas operations, • our ability to find additional reserves, and • the impact of government regulation and the impact of possible changes in tax laws. Forward-looking statements are typically identified by use of terms such as “may”, “could”, “should”, “expect”, “plan”, “project”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “pursue”, “target” or “continue”, the negative of such terms or other comparable terminology, although some forward-looking statements may be expressed differently.The forward-looking statements contained in this report are largely based on our expectations, which reflect estimates and assumptions made by our management.These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors.Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control.In addition, management’s assumptions about future events may prove to be inaccurate.Management cautions all readers that the forward-looking statements contained in this report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or the forward-looking events and circumstances will occur.Actual results may differ materially from those anticipated or implied in the forward-looking statements due to a number of factors, including: • our inability to satisfy our debt obligations, • potential conflicts of interest involving related party transactions, • our failure to pay a related party secured credit line which is now due and which is secured by all of our assets, • our inability to raise capital as needed, • significant unforeseen events that have global or national impact such as major political disruptions, extended economic depression, and technological breakthroughs in producing oil and natural gas or in producing alternative forms of energy, • unanticipated future changes in oil or natural gas prices, and • other uncertainties inherent in the production of oil and natural gas. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein.You should also consider carefully the statements under Item 1A. Risk Factors and other sections of this report, which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events.These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms “TN-K", "we"", "our", the "Company" and similar terms refer to TN-K Energy Group Inc., a Delaware corporation formerly known as Digital Lifestyles Group, IncIn addition, when used herein and unless specifically set forth to the contrary, “2012” refers to the year ended December 31, 2012,“2011” refers to the year ended December 31, 2011 and “2013” refers to the year ending December 31, 2013. 3 PART I ITEM 1.DESCRIPTION OF BUSINESS. Overview We are an independent oil exploration and production company, engaged in acquiring oil leases and exploring and developing crude oil reserves and production in the Appalachian basin. While we have acquired working interests in existing wells in an effort to balance our revenue sources, we primarily focus our efforts on acreage acquisitions in which we will be the operator of the wells which we believe gives us the greatest ability to maximize our revenues over the long term. We concentrate our operations in Kentucky and Tennessee primarily in the Murfreesboro, Knox and Wells Creek formations, although we also have assets located in the Granville, Stones River and Sunnybrook formations. All of these formations are primary known producing formations. Our growth strategy is to focus on our operational growth in our core area, to convert our unproved reserves to proved reserves and to continue our acreage acquisitions while maintaining balanced, prudent financial management. In the past three recent years, we have realized substantial benefits from the sale of concentrations of our reserves, although this is not a focus, we do evaluate from time to time potential sales of our reserves for strategic and capital reasons. Our Operations Our operations are divided between leases in which we have a participation interest/overriding royalty interest and leases in which we are the operator. Interests owned by participation leases means we have a working or royalty interest in a property that is operated or maintained by another interest owner under an agreement. Overriding royalty interest means we assisted in the negotiations between the buyers and sellers of lease sales which we retained a royalty interest, receive a finder’s fee, and are provided options for additional participation of future wells. For participation leases, we receive payments for our oil sales from the operator and we are billed by the operator for a percentage of joint expenses relative to the costs of drilling and transporting the oil from the wells to the sales point. For drilling operations on leases in which we are the operator, we hire third parties to provide contract drilling services to us on an as needed basis. We have been able to reduce or eliminate our financial exposure in the initial drilling in our projects by creating joint venture arrangements that provide for others to pay for all or a disproportionate share of the initial drilling costs in exchange for a working or royalty interest in the well. In 2012, we sold 27.5% of our working and operating interest in 38 of our wells and a checkerboard retaining 2.5% over an overriding royalty interest.Following this transaction, we are no longer responsible for completion and operating costs for these wells. In 2011, we had sold working interests in 5 of our wells ranging from 20% to 35% per well. For each sale, we are responsible for completion and operating costs on those wells ranging from 25% to 58% per well. This has allowed us to move forward in drilling a greater number of wells than we would otherwise able to drill based upon our limited financial resources. We expect to continue to use these types of relationships to partially or completely fund initial drilling of future wells. Reserves We own approximately 2,512.99 gross acres of leasehold interests with 63 producing oil wells in which we own an interest. Wells drilled in this area range from 900 feet to 2,000 feet in depth and the well spacing is generally four acres per well. The following table provides information on our reserves at December 31, 2012. Summary of Oil Reserves as of Fiscal-Year End Based on Aver Fiscal-Year Prices Gross Net Future Net Revenues Reserves category Oil (Bbls) Oil (Bbls) Total Discount @ 10% ($) PROVED UNDEVELOPED: TOTAL PROVED Probable- undeveloped Possible – undeveloped Total All Reserves 4 When used in this table, “Bbls” means barrels of oil. We also use a number of terms when describing our reserves. “Proved reserves” are the quantities of oil that, by analysis of geosciences and engineering data, can be estimated with reasonable certainty to be economically producible. We provide information on two types of proved reserves - developed and undeveloped. “Proved developed reserves” are reserves that can be expected to be recovered through existing wells with existing equipment and operating methods.Proved undeveloped reserves” are reasonably certain reserves in drilling units immediately adjacent to the drilling unit containing a producing well as well as areas beyond one offsetting drilling unit from a producing well. Under SEC rules we are also permitted to provide information about probable and possible reserves. “Probable reserves” are additional reserves that are less certain to be recovered than proved reserves but which, in sum with proved reserves, are as likely as not to be recovered. “Possible reserves” are additional reserves that are less certain to be recovered than probable reserves. The various reserve categories have different risks associated with them. Proved reserves are more likely to be produced than probable reserves and probable reserves are more likely to be produced than possible reserves. Because of these risks, the different reserve categories should not be considered to be directly additive. Our reserve estimates at December 31, 2012 were prepared by Lee Keeling and Associates, Inc., an independent engineering firm. These reserve report which is filed as an exhibit to this report was prepared in accordance with the generally accepted petroleum engineering and evaluation principles and most recent definitions and guidelines established by the SEC. All reserve definitions comply with the applicable definitions of the rules of the SEC. The reserves were estimated using engineering and geological methods widely accepted in our industry. The accuracy of the reserve estimates is dependent upon the quality of available data and upon independent geological and engineering interpretation of that data. For proved developed producing, the estimates considered to be definitive, using performance methods that utilize extrapolations of various historical data including oil and water production and pressure history. For other than proved producing, proved undeveloped reserves and probable and possible reserve estimates were made using volumetric methods. Our policies regarding internal controls over reserve estimates require reserves to be in compliance with the SEC definitions and guidance and for reserves to be prepared by an independent engineering firm under the supervision of our Chief Executive Officer. We provide the engineering firm with estimate preparation material such as property interests, production, current operation costs, current production prices and other information. This information is reviewed by our Chief Executive Officer to ensure accuracy and completeness of the data prior to submission to our third party engineering firm. A letter which identifies the professional qualifications of the independent engineering firm who prepared the reserve report is included in the reserve report. There was no conversion of undeveloped reserves to prove reserves during 2012. During 2012 we spent approximately $281,493 on converting proved undeveloped reserves to proved developed reserves. The engineering report also projected discounted future net revenues from our net reserves and the present value, discounted at 10% per annum, of that future net revenue as summarized in the foregoing table. Future net revenues are the amount, exclusive of federal and state income taxes, that will accrue to the subject interests for continued operation of the properties to depletion. It should not be construed as a fair market or trading value. Provisions have been made for future expenses required for recompletion and drilling, but no provision has been made for the cost of plugging and abandoning the properties. The pricing used was based on a determination of a 12-month average price, calculated as the unweighted average price of the monthly prices received by us for oil for the 12-month period prior to the end of the reporting period. The following table presents our producing oil wells at December 31, 2012. Producing Wells Gross (a) 63 Net (b) (a) The number of gross wells is the total number of wells in which a working interest is owned. (b) The number of net wells is the sum of fractional working interests we own in gross wells expressed as whole numbers and fractions thereof. Certain of the leasehold interests we own are subject to royalty, overriding royalty and other outstanding interests customary to the industry. The properties may also be subject to additional burdens, liens or encumbrances customary to the industry, including items such as operating agreements, current taxes, development obligations under natural gas and oil leases, farm-out agreements and other restrictions. We do not believe that any of these burdens will materially interfere with the use of the properties. The following table presents leased acres as of December 31, 2012. 5 Gross Net Developed acres Undeveloped acres Total acreage At December 31, 2012, there were 2060.99 of gross acres of undeveloped acres and 452 acres of net undeveloped acres that we control under fee leases. The following table presents the net undeveloped acres that we control under fee leases and the period the leases are scheduled to expire, absent pre-expiration drilling and production which extends the term of the lease(s). The expiration dates of the leases are subject to automatic renewals so long as we are producing oil and/or gas on the lease. Net Undeveloped Acres Lease Year of Expiration Total Acres Anderson, Charles Lease, Overton County, TN Automatic Renewal Anderson, Todd Lease, Clinton County, KY Automatic Renewal Bayer, Miner Lease, Overton County, TN Automatic Renewal Blaydes, Harold Lease, Green County, KY Automatic Renewal Bradley Lease, Green County, KY Automatic Renewal Chamber Lease, Clinton County, KY Automatic Renewal Clark Lease, Green County, KY Automatic Renewal Dishman, Ernest Lease, Overton County, TN Automatic Renewal Duvall, Billy Lease, Clinton, County, KY Automatic Renewal Irby, Jimmy, Clinton County, KY Automatic Renewal McClellan, Otis Lease, Clinton County, KY Automatic Renewal Nadeau, Kenneth Lease, Green County, KY Automatic Renewal Norrad, Gerald, Overton County, TN Automatic Renewal Simmons, Roquel, Clinton County, KY Automatic Renewal Willis, Millard, Clinton County, KY Automatic Renewal The following table presents our net productive and dry development wells and our net productive and dry exploratory wells drilled during the past three fiscal years. There is no correlation between the number of productive wells completed during any period and the aggregate reserves to those wells. Productive wells consist of producing wells capable of commercial production. Drilling Activities Net Gross Net Gross Net Gross Development: Producing 3 40 Non-Producing 13 25 Dry 7 12 0 Total development 23 77 Exploratory: Productive 0 0 0 0 0 0 Dry 0 0 0 0 0 0 Total drilling activity 23 77 6 As of the date of this report, we are continuing drilling activities on our leasehold interests in an effort to further expand our producing wells. Customers, Sales and Delivery We store extracted oil in on-site bulk storage tanks awaiting delivery to our customers. Our customers pay all costs associated with transporting the oil from these storage tanks. In each of 2012 and 2011 we had two customers who represented 100% of our oil sales. Because there are other purchasers that are capable of and willing to purchase our oil, and because we have the option to change purchasers if conditions so warrant, we believe that our oil production can be sold in the market in the event that it is not sold to our existing customers. The following table presents information regarding production volumes and revenues, average sales prices and costs, after deducting royalties and interests of others, with respect to oil production attributable to our interest for the last three fiscal years. In the following table, average production cost are costs incurred to operate and maintain the wells and equipment and to pay the production costs, which does not include ad valoreum and severance taxes per unit of production, and is exclusive of work-over costs. Year Ended December 31, Oil production (Bbls) Production Average sales price ($) Average production cost ($) Competition We compete with major integrated oil and natural gas companies and independent oil and gas companies. Most of our competitors have substantially larger financial resources, operations, staffs and facilities and our competitors may be able to pay more for prospective oil and gas properties or prospects and to evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. Given our size, limited operating history and limited financial resources there are no assurances we will ever be able to effectively compete in our segment. Government Regulation We are subject to numerous federal, provincial, state, local and foreign country laws and regulations relating to discharge of materials into, and protection of, the environment. These laws and regulations may, among other things, impose liability on the lessee under an oil lease for the cost of pollution clean-up resulting from operations, subject the lessee to liability for pollution damages and require suspension or cessation of operations in affected areas. Although environmental requirements have a substantial impact upon the energy industry, as a whole, we do not believe that these requirements affect us differently, to any material degree, than other companies in our industry. All of the jurisdictions in which we operate have statutory provisions regulating the exploration for and production of crude oil. These provisions include permitting regulations regarding the drilling of wells, maintaining bonding requirements to drill or operate wells, locating wells, the method of drilling and casing wells, the surface use and restoration of properties upon which wells are drilled and the plugging and abandoning of wells. We have made and will continue to make expenditures in our efforts to comply with these requirements, which we believe are necessary business costs in the oil industry. Changes to existing, or additions of, laws, regulations, enforcement policies or requirements in one or more of the countries or regions in which we operate could require us to make additional capital expenditures. While the events in the U.S. Gulf of Mexico in 2010 resulted in the enactment of, and may result in the enactment of additional, laws or requirements regulating the discharge of materials into the environment, we do not believe that any such regulations or laws enacted or adopted as of this date will have a material adverse impact on our cost of operations. Employees As of March 31, 2011, we had one full time employee, Mr. Page, our Chief Executive Officer and one part time employee. Our History We were incorporated in Delaware on May 17, 1994 as CD Kidz Inc. On March 20, 1995, our name was changed to Wanderlust Interactive, Inc. In March 1996, we completed an initial public offering of our securities and the net proceeds were used principally to establish our New York headquarters and to produce two CD-ROM games based upon the Pink Panther character, which games were completed in September 1996 and September 1997, respectively. We initially marketed such games through distributors in the United States and licensed such games for distribution by others both in the United States and in over fifteen foreign countries. 7 In February 1997, we acquired all of the outstanding stock of Western Technologies, Inc. as well as certain assets and liabilities of Smith Engineering, a sole proprietorship, from Jay Smith III, our then President, Chief Executive Officer and Treasurer. Western Technologies designed and developed video and computer games and electronic toys and electronic consumer products, mostly pursuant to funded contracts with other name brand manufacturers. The agreement provided for the sale of 100% of the outstanding shares of stock of Western Technologies and certain assets and certain liabilities of Smith Engineering in exchange for 266,667 shares of our common stock. The cost of the acquired enterprise was $5,082,000. We assigned value of $15 per share to the shares issued and assumed liabilities in excess of assets which amounted to $1,082,000. As part of the acquisition, a license agreement was entered into between Western Technologies and Mr. Smith in which Mr. Smith granted to Western Technologies the exclusive right to use and market patents and license agreements owned by Mr. Smith. After expending most of the funds raised in our initial public offering to produce the two Pink Panther CD-ROM games during 1996 and 1997, we realized that the development costs of such CD-ROM games greatly exceeded both the short-term and long-term anticipated revenue streams from such products and shifted our focus to pre-funded or contract design and development work, such as that historically conducted by Western Technologies. In September 1997, we substantially downsized our New York office and shifted our headquarters to Western Technologies’ offices located in Los Angeles. In April 1998, we closed our New York office permanently and consolidated our entire staff in our remaining Los Angeles office and production space. On May 14, 1998, our name was further changed to Adrenalin Interactive, Inc. In December 1999, we completed a reverse merger with McGlen Micro, Inc., in which the stockholders of McGlen Micro, Inc. acquired control of us. As a result of the acquisition, each share of McGlen Micro, Inc. was converted into 0.0988961 shares of our common stock, with 2,548,553 shares being issued. On December 17, 1999, we changed our name to McGlen Internet Group, Inc. and on March 15, 2002, we changed our name to Northgate Innovations, Inc. On March 20, 2002, we completed a reverse acquisition with Lan Plus Corporation in which the stockholders of Lan Plus acquired control of our company. As a result of the acquisition, each share of Lan Plus was converted into approximately 3.128 shares of our common stock, with approximately 14,113,000 shares being issued. In addition, immediately prior to the close of the merger, we instituted a 10:1 reverse stock split and the our accounts payable to, and advances from Lan Plus, in the amount of approximately $2.3 million were converted to common stock eliminating the debt; the stock was then retired to treasury and cancelled. Lan Plus was a manufacturer of branded turnkey computer products and services. Under our Northgate(R) brand name we developed, manufactured, marketed, and sold a wide range of desktop systems, notebook computers, workstations and network servers, as well as offering a variety of hardware components and peripherals to complement our desktop systems, notebook computers, and network servers. In December 2003, an investor group acquired a majority of our outstanding common stock and in early 2004 this investor group brought in a new management team and implemented a new business strategy. As part of this new business strategy, in June 2004, we changed our name from Northgate Innovations, Inc. to Digital Lifestyles Group, Inc. Beginning in late 2004, we deemphasized the sale of our Northgate(R) brand products to focus our resources solely on the development, marketing and sale of a new product line, branded hip-e, which featured desktop computers, notebook computers and peripherals and was designed and targeted to the teen market. In April 2005, we received notice from Microsoft Corporation that it had terminated our license to use its proprietary Windows(R) operating system due to our failure to make required royalty payments. Due to the loss of the license, we were unable to ship our products, the majority of which use Microsoft’s proprietary Windows(R) operating system and as a result we were unable to fulfill any orders for our hip-e brand desktop computers. As we lacked sufficient funds required to renew our license with Microsoft and were unable to distribute or sell our products, our management team decided to cease all operations other than to liquidate our assets for the benefit of a secured creditor. Prior to our entry into the energy industry through the leasing of our first oil and gas property in the fourth quarter of 2009, we were a “shell company” as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934.As a result of entering into these leases and undertaking efforts to begin drilling operations on the sites we ceased to be a shell company. On October 9, 2009 we changed our name to TN-K Energy Group Inc. to better reflect our current operations. ITEM 1.ARISK FACTORS. Before you invest in our securities, you should be aware that there are various risks. You should consider carefully these risk factors, together with all of the other information included in this annual report before you decide to purchase our securities. If any of the following risks and uncertainties develop into actual events, our business, financial condition or results of operations could be materially adversely affected. 8 Our auditors have raised substantial doubts as to our ability to continue as a going concern. Our financial statements have been prepared assuming we will continue as a going concern. Since inception we have experienced recurring losses from operations, which losses have caused an accumulated deficit of approximately $16.0 million as of December 31, 2012. These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. We anticipate that we will continue to incur losses in future periods until we are successful in significantly increasing our revenues. There are no assurances that we will be able to raise our revenues to a level which supports profitable operations and provides sufficient funds to pay our obligations. If we are unable to meet those obligations, we could be forced to cease operations in which event investors would lose their entire investment in our company. Our primary assets serve as collateral under a line of credit due to a related party. If we should default on this obligation, the holder could foreclose on our assets and we would be unable to continue our business and operations. The conversion of this obligation into shares of our common stock will be dilutive to our stockholders. We have granted Mr. Daniel (Allen) Page, a related party and the lender under the line of credit, a security interest in all of our assets.At December 31, 2012 we owed $180,000 of principal and $455 of accrued unpaid interest under this credit line which matured in December 2011 and is now due on demand.If we should default under the repayment of this obligation, the Mr. Page could seek to foreclose on these assets in an effort to seek repayment under the obligation. If he was successful, we would be unable to conduct our business as it is presently conducted and our ability to generate revenue and fund our ongoing operations would be materially adversely affected.In such an event we would be forced to cease operations and stockholders would likely loose their entire investment in our company.In addition, the principal and interest due under this credit line are convertible into shares of our common stock at conversion prices ranging from $0.12 to $0.35 per share, and we are obligated to issue him warrants upon the conversion of this obligation.The issuance of these securities will be dilutive to our existing stockholders. We engage in a number of material transactions with a related party and there are no assurances the terms of these transactions are fair to our company. As described later in this report under Part III, Item 13. Certain Relationships and Related Transactions, and Director Independence, during 2012 we entered into a number of transactions with Mr. Daniel (Allen) Page.These affiliated transactions may, from time to time, result in a conflict of interest for our management.Because these transactions are not subject to the approval of our stockholders, investors in our company are wholly dependent upon the judgment of our management in these related party transactions. Our business model and growth strategies may not prove successful over the long-term. Our ability to develop our operations in the energy sector is constrained by our limited working capital and size of our operations. While we have been able to acquire participating interests in producing wells, as well leasing unproven acreage for our drilling operations, using minimal amounts of cash by leveraging our common stock, it is possible that the value of the shares we have issued have exceeded the price we would have paid for the same assets had we been negotiating a cash transaction. In 2012 we recognized an impairment of $216,739 net of income tax on various properties we acquired as the value of the reserves was less than the value of the shares we issued as consideration in the transaction. While we believe that the internally generated values we ascribed to the various assets to determine the purchase prices at the time of the acquisitions have a great likelihood of proving accurate over time as the wells are drilled, there are no assurance that our believe is correct. In addition, our business model envisions that we will continue to utilize our common stock to the extent possible in lieu of cash for future acquisitions of acreage and participating interests. There are no assurances we will be able to continue this model, which may hinder our ability to expand our acreage holdings which is a key factor to our future growth. There are a number of external factors which impact our operating results which are beyond our control. The oil gas produced by us must be marketed in order for our company to receive revenues. Oil prices are not regulated, but instead are subject to factors which are generally beyond our control, such as the supply and demand. For example, reduced oil demand and excess oil supplies will result in lower prices. Other factors affecting the price and marketing of oil and natural gas production, which are also beyond our control cannot be accurately predicted, are: · the cost, proximity, availability, and capacity of pipelines and other transportation facilities; · the price and availability of other energy sources such as coal, nuclear energy, solar, wind and alternative fuels; · local, state, and federal regulations regarding production, conservation, and transportation; · overall domestic and global economic conditions; · the impact of the U.S. dollar exchange rates on oil and natural gas prices; · technological advances affecting energy consumption; · governmental relations, regulations and taxation; 9 · the general level of supply and market demand for oil on a regional, national and worldwide basis and the impact of energy conservation efforts; · weather conditions and fluctuating seasonal supply and demand for oil and natural gas; · economic and political instability, including war or terrorist acts in oil producing countries, including those of the Middle East, Africa and South America; · the amount of domestic production of oil gas; and · the amount and price of imports of oil from foreign sources, which include production quotas for petroleum products from time to time with the intent of increasing, maintaining, or decreasing price levels. We are unable to predict what effect these various factors will have on the future price of the oil, one or more of which will impact our revenues and profits in future periods. We have a significant amount of past due debt. At December 31, 2012, our balance sheet includes approximately $3.5 million of past due debt, including past due obligations and accrued expenses. The vast majority of these liabilities predate our current operations and our current management. We do not have the funds necessary to satisfy these obligations. There are judgments against our company for a significant amount of these past due obligations, all of which relate to obligations incurred prior to our current management. If one or more of these judgment creditors should attempt to collect the amounts due, it is unlikely that we would be able to continue our operations as they are presently conducted. Estimates of oil reserves are inherently imprecise. Any material inaccuracies in these reserve estimates or underlying assumptions will affect materially the quantities and present value of our reserves. The estimates of proved oil reserves and the future net cash flows attributable to those reserves were prepared by independent petroleum engineers and geologists. There are numerous uncertainties inherent in estimating quantities of proved oil reserves and cash flows attributable to such reserves, including factors beyond our control and that of our engineers. Reserve engineering is a subjective process of estimating underground accumulations of oil that cannot be measured in an exact manner. Different reserve engineers may make different estimates of reserves and cash flows based on the same available data. The accuracy of an estimate of quantities of reserves, or of cash flows attributable to such reserves, is a function of the available data, assumptions regarding future oil prices and expenditures for future development drilling and exploration activities, and of engineering and geological interpretation and judgment. Additionally, reserves and future cash flows may be subject to material downward or upward revisions, based upon production history, development drilling and exploration activities and the price of oil. Actual future production, revenue, taxes, development drilling expenditures, operating expenses, underlying information, quantities of recoverable reserves and the value of cash flows from such reserves may vary significantly from the assumptions and underlying information set forth herein. Oil prices are volatile and significant decline in the price of crude oil will adversely impact our results in future periods. Our revenues, profitability and liquidity are substantially dependent upon prevailing prices for oil, which can be extremely volatile. Even relatively modest drops in prices can significantly affect our financial results and impede our growth. Prices for oil may fluctuate widely in response to relatively minor changes in the supply of and demand for oil, market uncertainty and a wide variety of additional factors that are beyond our control, such as the domestic and foreign supply of oil; the price of foreign imports; the ability of members of the Organization of Petroleum Exporting Countries to agree to and maintain oil price and production controls; technological advances affecting energy consumption; domestic and foreign governmental regulations; and the variations between product prices at sales points and applicable index prices. Our operations are focused on oil exploration and production in the Appalachian Basin region of the United States. Regional oil prices may vary from national prices due to regional factors such as regional production being constrained by regional capacity. Oil drilling operations are inherently risky. The nature of the oil business involves a variety of risks, particularly the risk of drilling wells that are found to be unable to produce any oil at prices sufficient to repay the costs of the wells and the costs of producing the wells. It is possible that in the future we may recognize substantial impairment expenses when uneconomic wells and declines in oil prices result in impairments of the capitalized costs of our oil properties. The oil business also includes operating hazards such as fires, explosions, cratering, blow-outs and encountering formations with abnormal pressures. The occurrence of any of these risks could result in losses. The occurrence of any one of these significant events, if it is not fully insured against, could have a material adverse effect on our financial position and results of operations. In our operations were we are the well operator, we utilize the services of independent drilling contractors. We do not carry insurance against well blow-outs and other unusual risks in the drilling, completion and operation of oil wells. In the event that fires, blow-outs and other events occur, our losses will not be covered by insurance and will have a material impact on our liquidity in future periods. If the scope of the accident is significant enough, it could cause us to cease a portion of our operations which would adversely impact our revenues in future periods. Our drilling activities also involve risks, such as drilling non-productive wells or dry holes, which are beyond our control. The cost of drilling and operating wells and of installing production facilities and pipelines is uncertain. Cost overruns are common risks that often make a project uneconomical. We may also decide to reduce or cease its drilling operations due to title problems, weather conditions or noncompliance with governmental requirements, all of which will adversely impact our results of operations in future periods. 10 We may be unable to find additional reserves. Our revenues depend in part on whether we find or acquire additional reserves. Unless we conduct successful exploration and development activities, or acquire properties, our proved reserves will decline. Our future oil reserves and production as well as our cash flow and income are dependent on our ability to efficiently develop and exploit our current reserves and economically find or acquire additional reserves. Our planned exploration and development projects may not result in significant additional reserves, and we may be unable to drill productive wells at low reserve replacement costs. We are subject to extensive government regulations. Our business is affected by numerous federal, state and local laws and regulations, including energy, environmental, conservation, tax and other laws and regulations relating to the oil and gas industry. These include, but are not limited to: • the prevention of waste, • the discharge of materials into the environment, • the conservation of oil and natural gas, • pollution, • permits for drilling operations, • drilling bonds, and • reports concerning operations, spacing of wells, and the unitization and pooling of properties. Failure to comply with any laws and regulations may result in the assessment of administrative, civil and criminal penalties, the imposition of injunctive relief, or both. Moreover, changes in any of the above laws and regulations could have a material adverse effect on our business. Concerns of global warming may result in changes to laws and regulations that increase the cost of oil operations and decrease the use and demand for crude oil. In view of the many uncertainties with respect to current and future laws and regulations, including their applicability to us, we cannot predict the overall effect of such laws and regulations on our future operations. Shortages of rigs, equipment, supplies and personnel could delay or otherwise adversely affect our cost of operations or our ability to operate according to our business plans. We hire independent drilling operators for our operations. While we have not experienced any shortages to date, it is possible that we may experience shortages of drilling and completion rigs, field equipment and qualified personnel which may cause delays in our ability to continue to drill, complete, test and connect wells to processing facilities. It is also possible that we could be subject to sharp increases in these costs. The demand for and wage rates of qualified drilling rig crews generally rise in response to the increased number of active rigs in service and could increase sharply in the event of a shortage. Shortages of drilling and completion rigs, field equipment or qualified personnel could delay, restrict or curtail our exploration and development operations, which may materially adversely affect our business, financial condition and results of operations. The tradability of our common stock is limited under the penny stock regulations which may cause the holders of our common stock difficulty should they wish to sell the shares. Because the quoted price of our common stock is less than $5.00 per share, our common stock is considered a “penny stock,” and trading in our common stock is subject to the requirements of Rule 15g-9 under the Securities Exchange Act of 1934. Under this rule, broker/dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements. The broker/dealer must make an individualized written suitability determination for the purchaser and receive the purchaser’s written consent prior to the transaction. SEC regulations also require additional disclosure in connection with any trades involving a “penny stock,” including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and its associated risks. These requirements severely limit the liquidity of securities in the secondary market because few broker or dealers are likely to undertake these compliance activities and this limited liquidity will make it more difficult for an investor to sell his shares of our common stock in the secondary market should the investor wish to liquidate the investment. In addition to the applicability of the penny stock rules, other risks associated with trading in penny stocks could also be price fluctuations and the lack of a liquid market. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable to a smaller reporting company. 11 ITEM 2.DESCRIPTION OF PROPERTY. Principal executive office Our principal executive offices are located in approximately 1,200 square feet of office space which we rent from an unrelated third party on a month to month basis for a monthly rental of $350. While these facilities are suitable for our needs for foreseeable future, we may elect to move our offices closer to our drilling operations. In that event, we do not anticipate that we would have any difficulty in leasing suitable office space upon similar terms. Oil and gas properties Information on our oil and gas properties appears earlier in this report under Item 1. Business. ITEM 3.LEGAL PROCEEDINGS. We are not a party to any pending or threatened litigation. ITEM 4.MINE SAFETY DISCLOSURES. Not applicable to our operations. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is quoted in the OTC Markets OTCQB tier under the symbol TNKY. The reported high and low last sale prices for the common stock are shown below for the periods indicated. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. High Low First quarter ended March 31, 2011 $ $ Second quarter ended June 30, 2011 $ $ Third quarter ended September 30, 2011 $ $ Fourth quarter ended December 31, 2011 $ $ First quarter ended March 31, 2012 $ $ Second quarter ended June 30, 2012 $ $ Third quarter ended September 30, 2012 $ $ Fourth quarter ended December 31, 2012 $ $ The last sale price of our common stock as reported on the OTC Markets OTCQB tier was $0.40 per share on April 8, 2013. As of April 8, 2013, there were approximately 134 record owners of our common stock. Dividend Policy We have never paid cash dividends on our common stock.Under the terms of the Security Agreement with a related party described elsewhere herein, we are prohibited from declaring and paying dividends so long as there are amounts outstanding under the related secured credit line.Under Delaware law, we may declare and pay dividends on our capital stock either out of our surplus, as defined in the relevant Delaware statutes, or if there is no such surplus, out of our net profits for the fiscal year in which the dividend is declared and/or the preceding fiscal year. If, however, the capital of our company, computed in accordance with the relevant Delaware statutes, has been diminished by depreciation in the value of our property, or by losses, or otherwise, to an amount less than the aggregate amount of the capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets, we are prohibited from declaring and paying out of such net profits and dividends upon any shares of our capital stock until the deficiency in the amount of capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets shall have been repaired. 12 Recent Sales of Unregistered Securities None except as previously reported. Issuer Purchases of Equity Securities None. ITEM 6.SELECTED FINANCIAL DATA. Not applicable to a smaller reporting company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition and results of operations for 2012 and 2011 should be read in conjunction with the financial statements and the notes to those statements that are included elsewhere in this report. Our discussion includes forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth under the Item 1A. Risk Factors, Cautionary Notice Regarding Forward-Looking Statements and Business sections in this Form 10-K. We use words such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend,” “may,” “will,” “should,” “could,” and similar expressions to identify forward-looking statements. Overview We are an independent oil exploration and production company, engaged in acquiring oil leases and exploring and developing crude oil reserves and production in the Appalachian basin. We concentrate our operations in Kentucky and Tennessee primarily in the Murfreesboro, Knox and Wells Creek formations, although we also have assets located in the Granville, Stones River and Sunnybrook formations. All of these formations are primary known producing formations. Our growth strategy is to focus on our operational growth in our core area, to convert our unproved reserves to prove reserves and to continue our acreage acquisitions while maintaining balanced, prudent financial managementIn the past three recent years, we have realized substantial benefits from the sale of concentrations of our reserves, although this is not a focus, we do evaluate from time to time potential sales of our reserves for strategic and capital reasons. Our Operations Our operations are divided between leases in which we have a participation interest/overriding royalty interest and leases in which we are the operator. Interests owned by participation leases means we have a working or royalty interest in a property that is operated or maintained by another interest owner under an agreement. Overriding royalty interest means we assisted in the negotiations between the buyers and sellers of lease sales which we retained an royalty interest, receive a finder’s fee, and are provided options for additional participation of future wells. For participation leases, we receive payments for our oil sales from the operator and we are billed by the operator for a percentage of joint expenses relative to the costs of drilling and transporting the oil from the wells to the sales point. For drilling operations on leases in which we are the operator, we hire third parties to provide contract drilling services to us on an as needed basis. We have been able to reduce or eliminate our financial exposure in the initial drilling in our projects by creating joint venture arrangements that provide for others to pay for all or a disproportionate share of the initial drilling costs in exchange for a working or royalty interest in the well. In 2011, we had sold working interests in 5 of our wells ranging from 20% to 35% per well and for each well we are responsible for completion and operating costs on those wells ranging from 25% to 58% per well, which lead to the negotiations of overriding royalty interest of 5% per existing wells. In 2012, we had sold our 27.5% working interests in 38 wells. We are responsible for 33.33% of future completion and operating costs on those wells. These terms have led to the negotiations of overriding royalty interest of 5% per each of these existing wells and will allow us to move forward in drilling a greater number of wells, at minimal costs, than we would otherwise able to drill based upon our limited financial resources. We expect to continue to use these types of relationships to partially or completely fund initial drilling of future wells. During 2013, we plan to continue to expand our acreage position in our core area, focusing on acreage we will operate. In addition to the challenges faced by small independent oil and gas companies, we continue to face a number of challenges in executing our business model which are particular to our company. At December 31, 2012 our balance sheet includes approximately $3.5 million of obligations, a substantial portion of which relates to the prior business of our company before those operations were discontinued in 2005. Other than the secured credit line due a related party, none of the remaining obligations represent secured debt, although a number of the creditors have obtained judgments against our company. We do not have the resources to satisfy these obligations. If one or more of these judgment creditors should seek to enforce the judgment, our ability to continue our operations as they are presently conducted is in jeopardy. 13 We also face the challenge of limited personnel and diversion of our management’s time and attention. In 2011 we hired a part-time accountant, but as our company continues to grow, we need hire additional staff to handle the increasing needs of our company, including from an administrative standpoint, and we need to invest in internal systems to ensure that our financial statements are properly prepared.Lastly, we need to raise additional capital to fund these necessary infrastructure increases and our continued expansion, as well as to provide adequate funds to satisfy our obligations. We have been relying on funding available to us under a secured line of credit extended by Mr. Daniel (Allen ) Page, a related party, which matured in December 2011 and is due on demand.As described elsewhere herein, in April 2012 we granted Mr. Daniel ( Allen ) Page a security interest in all of our assets as collateral for this obligation.At December 31, 2012, $180,000 is outstanding under this facility which is the maximum amount available as the credit line matured in December 2011. The amount is convertible into shares of our common stock at various prices, but there are no assurances the holder will convert the obligation. We do not have any external sources of liquidity.Our working capital is not sufficient to fund our operations and pay our obligations, many of which are past due, and may impede our ability to further grow our company.Although we need to raise additional working capital, we do not have any commitments for capital from third parties.Given the small size of our company, the quotation of our stock in the over-the-counter market and the significant liabilities on our balance sheet, we expect to encounter significant obstacles in raising equity or debit capital. If we are unable to access capital as needed, our ability to grow our company is in jeopardy and absent a significant increase in our revenues we may be unable to continue as a going concern. Going Concern While we reported net income of $4.0 million for 2012, these operating results are primarily attributable to one-time transactions and non-cash gains.At December 31, 2012 we had an accumulated deficit of approximately $16.0 million. The report of our independent registered public accounting firm on our financial statements for the year ended December 31, 2012 contains an explanatory paragraph regarding our ability to continue as a going concern based upon our operating losses and need to raise additional capital.These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty.There are no assurances we will be successful in our efforts to increase our revenues and report profitable operations or to continue as a going concern, in which event investors would lose their entire investment in our company. Results of Operations We generally generate revenues from sales of oil, well services, sales of oil and gas leases and finder’s fees.During 2012, we have also generated one time revenues from commissions.Our revenue in revenues from oil sales is generated both from wells in which we are the operator as well as those in which we have a working interest. Our revenues from all sources in 2012 was substantially comparable as 2011, however, our revenues from oil sales decreased by 73% in 2012 from 2011 primarily as a result of the natural depletion of wells, downtime, and the sales of our portions of working interest in oil leases. During 2012, the average sales price (net of taxes and transfers) per unit of oil extracted from wells drilled by us was approximately $90.69 as compared to approximately $90.04 in 2011.Commission revenues represent fees we receive from recorded from the culmination of the sale of oil well interests between third parties.We did not have any comparable transactions in 2011.Finder’s fee revenues, which represents fees we receive from recorded from the culmination of the sale of oil well interests between third parties, declined 13% in 2012 from 2011.Well services and rentals, which represents fees we receive fromfor the oversight on the oil well interests we do not own, but manage the production on such non-owned oil well interests, declined 97% in 2012 from 2011.This decrease is primarily attributable to the sale of a major portion of our producing oil wells, which had other third party minority oil well interests, which we had production oversight.Included in revenues in 2012 was also revenue of $1.2 million in sales of oil and gas leases, an increase of 27% from 2011, of which $23,000 is attributable to the sales to third parties of various interests in wells and $1 million is attributable to the sales of the Junior and Pansy Clark lease. Our total operating expenses in 2012 decreased approximately 40.5% from 2011. Oil lease operating expenses, which include our portion of the cost of contract drillers, other expenses associated with the drilling operations and depletion expense, were 122% of oil sales revenues in 2012 as compared to 70.5% of oil sales revenues in 2011. The declines in margins for our oil sales are attributable to our sale of the Clark oil lease in April 2012.Cost of oil and gas leases sold in 2012 were 36% of the revenue from the sale of the oil and gas leases, as compared to 84.8% in 2011.The decline is attributable to our lower cost in the Junior and Pansy Clark lease. During 2012 our sales, general and administrative expenses decreased approximately 20% from 2011which is primarily attributable to lower compensation and compensation related benefits.Included in sales, general and administrative expenses in 2012 is consulting expenses of $49,566 paid to a related party, and $26,616 of non-cash depreciation expense.In 2012 the amount of impairment of developed properties, which represents the cost of dry holes drilled, declined 27.7% from 2011.Although we experienced a decrease in operating expenses in 2012, we anticipate our operating expenses will continue to increase in 2013 which will be reflective of our increased business operations. We are not able at this time, however, to quantify the amount of the expected increase. 14 Included in our total other income during 2012 is non-cash gains on derivatives of $1.2 million as compared to $289,000 in 2011. These gains on derivatives consists of non-cash gains related to the write-off of the Alloy note in the first quarter of 2012 based upon the statute of limitations on the enforceability of this obligation and are associated with the change in the fair value of derivative liabilities. The difference in fair value of the derivative liabilities between the date of their issuance and their measurement date has been recognized as other income in those periods. Also included in our total other income in 2012 is non-cash gain of $1.7 million from the write-off of aged accounts payable and gain on debt relief. This gain is one-time and not related to our operating performance. During 2012, we recognized a gain of $742,700 on liquidated damages, related to registration rights granted by our prior management, associated with the interest accrued for the conversion note of the Woods note and the gain as a result of the write-off of the Alloy promissory note. Our interest expense during 2012 of $16,000 significantly decreased, as compared to 2011; $144,000 as a result of the decreased amounts outstanding under the secured line of credit provided by a related party which provides funding for our operations. Liquidity and Capital Resources Liquidity is the ability of a company to generate sufficient cash to satisfy its needs for cash. At December 31, 2012 we had a working capital deficit of $3,142,186 as compared to a working capital deficit of $6,078,670 at December 31, 2011. Our current liabilities at December 31, 2012 include approximately $3.5 million of accounts payable and accrued expenses.Included in our accrued expenses at December 31, 2012 is approximately $31,000 of consulting expenses due a related party, and approximately $154,000 of accrued taxes.In addition, at December 31, 2012 we owe a related party $180,000 of principal and $455 of accrued interest under a secured line of credit described below. Net cash provided by operating activities for 2012 was $316,409 as compared to net cash used in operating activities of $726,848 for 2010. The change reflects the decreased net income directly related to the sales of oil production. Net cash used in investing activities in 2012 was $29,397 and reflects the sale of oil and gas leases and fixed assets, net of the sale of working interest in certain of our wells and the refund of ARO deposits.Net cash provided by investing activities in 2011 reflected sale of oil and gas rights, net of purchase of oil and gas rights and purchase of fixed assets.We did not generate any cash from financing activities in 2012. Secured line of credit with Mr. Daniel (Allen) Page. In April 2007, we executed an agreement with Mr. Daniel (Allen) Page whereby we received $250,000 in funds to be advanced through a line of credit which was evidenced by a convertible promissory note.The note bears interest at a rate of 7.5% per annum and had an original maturity date of April 23, 2008.The initial $250,000 advanced under the credit line is convertible at any time into shares of our common stock at a price per share equal to $0.35.We pay interest only payments until the maturity date of the convertible note, unless it is converted or prepaid.Upon maturity or the conversion of the initial $250,000 principal amount and interest due under the note, we also agreed to issue to Mr. Daniel (Allen) Page a four year warrant to purchase shares of common stock with an exercise price of $0.35 per share in an amount equal to 20% of the total shares issued upon conversion of the note. On September 27, 2007, Mr. Daniel (Allen) Page amended the note to provide an additional $100,000 of working capital to us. Under the terms of the amendment, the additional $100,000 is convertible into shares of our common stock at a price per share equal to $0.18. As consideration for this increase of availability under the credit line, at such time as the note matures or he converts the additional $100,000 into common stock, we agreed to issue him a warrant to purchase shares of common stock equal to 20% of the total shares to be issued upon the conversion of that portion of the note with an exercise price of $0.18 per share. On May 1, 2009, we entered into a second amendment of the note to provide for an additional $50,000 of working capital to us, bringing the total amount available under the credit line to $400,000, and to extend the maturity date of the note to December 31, 2009. Under the terms of the amendment, the additional $50,000 is convertible into shares of our common stock at a price per share equal to $0.12. As consideration for this extension, upon maturity of the note or at such time as he converts the note we agreed to issue him a warrant to purchase shares of common stock equal to 20% of the total share amount issued upon conversion of the note, with an exercise price of $0.12 per share, solely as it relates to this additional $50,000. On December 8, 2009, Mr. Daniel (Allen) Page extended the due date of the note to June 30, 2010.The warrants we will issue Mr. Page will expire four years from the date of issuance, which shall be deemed to be on the earlier of (i) the maturity date of the note; (ii) the date on which the funds are advanced in full and owing by us; or (iii) the date on which we elect to pay off the note in full during the term.We agreed to register for resale the shares underlying the convertible note and warrants, but we have not filed the required registration statement.On June 29, 2010, Mr. Daniel (Allen) Page extended the due date of the note to December 31, 2010. 15 Effective December 13, 2010, we entered into a Fifth Amendment to the Convertible Line of Credit Note with Mr. Daniel (Allen) Page pursuant to which he extended the due date of all amounts due under the Convertible Line of Credit to December 31, 2011. The Convertible Line of Credit is now due on demand.In April 2012 we entered into a Security Agreement with Mr. Daniel (Allen) Page to provide collateral for the repayment of this obligation.The Security Agreement provides that if there is an “event of default” under the agreement, the lender is entitled to take possession of our assets. Events of default include, among other items, (i) a failure to pay the obligations when due, (ii) a judgment in excess of $10,000, (iii) appointment of a receiver or an event of bankruptcy, or (iii) a breach by us of any covenant of the Security Agreement.Under the terms of the Security Agreement, we also agreed not to take certain actions, including: • not incur additional indebtedness, other than trade payables and certain permitted liens, • declare or pay any dividends on our securities, • prepay any indebtedness, • make any advances or loans to any person, • assume, guaranty or otherwise become liable for the debt of any other person, • enter into any merger, consolidation or other reorganization or acquire all or any assets of another business, • form a subsidiary or enter into any partnership or joint venture, • materially change the nature of our business, • enter into any transaction with an affiliate except in the ordinary course on arms-length terms or • bill any receivable under any other name than our corporate name. Recent Accounting Pronouncements In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS,” (“ASU 2011-04”). This standard results in a common requirement between the FASB and the International Accounting Standards Board for measuring fair value and disclosing information about fair value measurements. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. We do not expect the adoption of this accounting pronouncement to have any effect on our financial position and results of operations. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable for a smaller reporting company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Please see our Financial Statements beginning on page F-1 of this annual report. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. On October 23, 2012, we dismissed Sherb & Co., LLP as our independent registered public accounting firm and engaged Liggett, Vogt & Webb, P.A. as our independent registered public accounting firm.Sherb & Co., LLP audited our financial statements for the periods ended December 31, 2011 and 2010. The dismissal of Sherb & Co., LLP was approved by our Board of Directors on October 23, 2012. Sherb & Co., LLP did not resign or decline to stand for re-election. Neither the report of Sherb & Co., LLP dated April 13, 2012 on our balance sheets as of December 31, 2011 and 2010 and the related statements of operations, stockholders' deficit, and cash flows for the years ended December 31, 2011 and 2010 nor the report of Sherb & Co., LLP dated April 13, 2011 on our balance sheets as of December 31, 2010 and 2009 and the related statements of operations, stockholders' deficit, and cash flows for the years ended December 31, 2010 and 2009 contained an adverse opinion or a disclaimer of opinion, nor were either such report qualified or modified as to uncertainty, audit scope, or accounting principles, except that both such reports raised substantial doubts on our ability to continue as a going concern. During our two most recent fiscal years and the subsequent interim period preceding our decision to dismiss Sherb & Co., LLP we had no disagreements with the firm on any matter of accounting principles or practices, financial statement disclosure, or auditing scope of procedure which disagreement if not resolved to the satisfaction of Sherb & Co., LLP would have caused it to make reference to the subject matter of the disagreement in connection with its report. During our two most recent fiscal years and the subsequent interim period prior to retaining Liggett, Vogt & Webb, P.A. (1) neither we nor anyone on our behalf consulted Liggett, Vogt & Webb, P.A. regarding (a) either the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on our financial statements or (b) any matter that was the subject of a disagreement or a reportable event as set forth in Item 304(a)(1)(iv) and (v), respectively, of Regulation S-K, and (2) Liggett, Vogt & Webb, P.A. did not provide us with a written report or oral advice that they concluded was an important factor considered by us in reaching a decision as to accounting, auditing or financial reporting issue. 16 ITEM 9A.CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures. We maintain “disclosure controls and procedures” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934. In designing and evaluating our disclosure controls and procedures, our management recognized that disclosure controls and procedures, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of disclosure controls and procedures are met. Additionally, in designing disclosure controls and procedures, our management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible disclosure controls and procedures. The design of any disclosure controls and procedures also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Based on his evaluation as of the end of the period covered by this Annual Report on Form 10-K, our Chief Executive Officer who also serves as our principal financial and accounting officer has concluded that our disclosure controls and procedures were not effective such that the information relating to our company, required to be disclosed in our Securities and Exchange Commission reports (i) is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms and (ii) is accumulated and communicated to our management, including our Chief Executive Officer, to allow timely decisions regarding required disclosure as a result of material weaknesses. The material weakness identified are related to insufficient personnel and accounting resources are not adequate to allow sufficient time to (i) perform a review of the consolidation and supporting financial statement disclosure schedules independent of the preparer (ii) adequately prepare for our quarterly reviews and annual audit and (iii) research all applicable accounting pronouncements as they relate to our financial statements and underlying disclosures.In addition, during 2012 we failed to timely file a Current Report on Form 8-K.Due to these material weaknesses, in preparing our financial statements for the year ended December 31, 2012 we performed additional analysis and other post close procedures to ensure that such financial statements were stated fairly in all material respects in accordance with U.S. generally accepted accounting principles.While we hired an experienced accountant in 2011 in an effort to mitigate to an extent these material weaknesses, she is a part-time employee and we continue to lack sufficient personnel and resources to ensure that the information relating to our company, required to be disclosed in our Securities and Exchange Commission reports (i) is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms and (ii) is accumulated and communicated to our management, including our Chief Executive Officer, to allow timely decisions regarding required disclosure, we expect that the material weaknesses in our disclosure controls and procedures will continue in 2013 until such time as we devote a portion of our limited resources to expanding our personnel and providing greater resources to our accounting staff. Management’s Report on Internal Control over Financial Reporting. Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934. Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our internal control over financial reporting includes those policies and procedures that: • pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; • provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and • provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. A significant deficiency is a deficiency, or a combination of deficiencies, in internal control over financial reporting that is less severe than a material weakness; yet important enough to merit attention by those responsible for oversight of the company’s financial reporting. Because of the inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management assessed the effectiveness of our internal control over financial reporting as of December 31, 2012. In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control-Integrated Framework. Management's assessment included an evaluation of the design of our internal control over financial reporting and testing of the operational effectiveness of these controls. Based on this assessment, our management has concluded that as of December 31, 2012, our internal control over financial reporting was not effective to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles as a result of the material weaknesses identified in our disclosure controls and procedures as described earlier in this section. 17 Changes in Internal Control over Financial Reporting. There have been no changes in our internal control over financial reporting during our fourth fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. Other Information. None. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Executive officers and directors Name Age Positions Ken Page 40 Chairman of the Board, Chief Executive Officer, President, Secretary Brad McNeil 45 Director Ken Page. Mr. Page has served as Chairman of the Board and Chief Executive Officer of our company since September 2007. Prior to joining the company, in 2006 Mr. Page was an associate broker with No. 1 Quality Realty in Tennessee. From 2002 to 2006, Mr. Page was a programmer with S &S Precision Inc., a Tennessee manufacturer of industrial molds, tool and die material and packing. Brad McNeil. Mr. McNeil has been a member of our Board of Directors since October 2007. Since 2000 Mr. McNeil has been the Plant Manager for Certified Cylinder, Inc., a Tennessee tank refurbisher. In addition, during the past 17 years Mr. McNeil has provided part-time field work for independent oil operators. There are no family relationships between our officers and directors. Each director is elected at our annual meeting of stockholders and holds office until the next annual meeting of stockholders, or until his successor is elected and qualified. Consulting Agreement with Daniel (Allen) Page Since March 2010 we have been a party to a consulting agreement with Mr. Daniel (Allen)Page.Mr. Daniel (Allen) Page, a principal stockholder of our company, is also the father of our Chief Executive Officer.Under the terms of the most recent agreement with Mr. Daniel (Allen ) Page entered into in August 2012, he provides a variety of consulting services to us, including: • providing advice to us on matters related to our current and future drilling operations and overseeing certain of ourdrilling operations, • advising us on potential lease acquisitions and assisting our company in negotiations to expand our lease holdings, • assisting with the strategic analysis of our business objectives and assisting in the implementation of a strategic plan for our company, with a view towards enabling us to achieve our financial goals; • providing in-depth consultations to our management and Board of Directors to determine the amount and structure of the capital sought by our company; • assisting us with investor relations services, and • providing such additional general business advisory services as we may request from time to time Under the terms of the 2012 agreement we agreed to pay Mr. Daniel (Allen) Page a fee of $40,000 and pay his expenses incurred in providing the services to us up to a maximum of $1,000 per month. The initial term of the agreement is one year and the term automatically expands for successive one year terms unless either we or Mr. Page provide notice of non-renewal at least 60 days prior to the expiration of the then current term.The agreement contains customary confidentiality provisions.As of December 31, 2012 we have accrued as a liability an aggregate of $31,149 under this agreement. We are also a party to a number of additional transactions with Mr. Daniel (Allen) Page as described later in this report under Part III, Item 13. Certain Relationships and Related Transactions, and Director Independence.While he has not been elected as a member of our Board of Directors or appointed as an officer of our company, as a result of the scope of his services to us Mr. Daniel (Allen) Page could be deemed to be a control person of our company within the meaning of Rule 405 of the Securities Act of 1933. 18 Director Qualifications, Committees of our Board of Directors and the Role of our Board in Risk Oversight We are a small company and we only recently begun operating in the energy sector during the fourth quarter of 2009. Mr. Page and Mr. McNeil were appointed to our Board of Directors in September 2007 and October 2007, respectively, at the time when we were a shell company. While Mr. Page and Mr. McNeil have remained members of our Board of Directors, we believe they each remain a good fit for our current needs. Mr. Page’s family has interests in oil and gas operations in Tennessee and Kentucky and through this family business Mr. Page brought both a practical understanding of the geographic particularities and as well as hands-on experience in our business sector to our Board. Since beginning operations in the energy sector, his relationships with landowners and independent drilling rig operators have facilitated our ability to quickly expand our business and develop revenue producing operations while conserving our limited capital. Mr. McNeil’s experience in field work with independent oil operators in Tennessee and Kentucky provides him with an enhanced understanding of our operations which provides an additional dimension to his role as an independent director. Mr. Page serves as both our Chief Executive Officer and as one of the two members of our Board of Directors. Mr. McNeil is considered an independent director, but is not considered a “lead” independent director. The business and operations of our company are managed by our Board as a whole, including oversight of various risks, such as operational and liquidity risks that our company faces. Management is responsible for the day-to-day management of the risks we face, while the Board, as a whole, has responsibility for the oversight of risk management. In his role and as independent director, Mr. McNeil meets regularly with Mr. Page to discuss strategy and risks we face and to address any questions or concerns he may have on risk management and any other matters. We have not established any committees, including an Audit Committee, a Compensation Committee or a Nominating Committee, any committee performing a similar function. The functions of those committees are being undertaken by Board of Directors as a whole. Because we have only two directors, one of which is not independent, we believe that the establishment of these committees would be more form over substance. We do not have a policy regarding the consideration of any director candidates which may be recommended by our stockholders, including the minimum qualifications for director candidates, nor has our Board of Directors established a process for identifying and evaluating director nominees, nor do we have a policy regarding director diversity. We have not adopted a policy regarding the handling of any potential recommendation of director candidates by our stockholders, including the procedures to be followed. Our Board has not considered or adopted any of these policies as we have never received a recommendation from any stockholder for any candidate to serve on our Board of Directors. Given our relative size and lack of directors and officers insurance coverage, we do not anticipate that any of our stockholders will make such a recommendation in the near future. While there have been no nominations of additional directors proposed, in the event such a proposal is made, all members of our Board will participate in the consideration of director nominees. In considering a director nominee, it is likely that our Board will consider the professional and/or educational background of any nominee with a view towards how this person might bring a different viewpoint or experience to our Board. Neither of our directors is an “audit committee financial expert” within the meaning of Item 401(e) of Regulation S-K. In general, an “audit committee financial expert” is an individual member of the audit committee or Board of Directors who: • understands generally accepted accounting principles and financial statements, • is able to assess the general application of such principles in connection with accounting for estimates, accruals and reserves, • has experience preparing, auditing, analyzing or evaluating financial statements comparable to the breadth and complexity to our financial statements, • understands internal controls over financial reporting, and • understands audit committee functions. Our securities are not quoted on an exchange that has requirements that a majority of our Board members be independent and we are not currently otherwise subject to any law, rule or regulation requiring that all or any portion of our Board of Directors include “independent” directors, nor are we required to establish or maintain an Audit Committee or other committee of our Board of Directors. Code of Ethics and Business Conduct We have adopted a code of ethics applicable to our chief executive officer, who is our principal executive officer, and our chief financial officer, who is our principal financial and accounting officer. We will provide a copy, without charge, to any person desiring a copy of the Code of Ethics, by written request to, 649 Sparta Highway, Suite 102, Crossville, TN 38571. Compliance with Section 16(a) of the Exchange Act Section 16(a) of theSecurities Exchange Act of 1934, as amended, requires our executive officers and directors, and persons who beneficially own more than 10% of a registered class of our equity securities to file with the Securities and Exchange Commission initial statements of beneficial ownership, reports of changes in ownership and annual reports concerning their ownership of our common shares and other equity securities, on Forms 3, 4 and 5 respectively. Executive officers, directors and greater than 10% stockholders are required by the Securities and Exchange Commission regulations to furnish us with copies of all Section 16(a) reports they file. Based on our review of the copies of such forms received by us, and to the best of our knowledge, all executive officers, directors and persons holding greater than 10% of our issued and outstanding stock have filed the required reports in a timely manner during 2012. 19 ITEM 11. EXECUTIVE COMPENSATION. The following table summarizes all compensation recorded by us in 2012 and 2011 for our principal executive officer, each other executive officer serving as such whose annual compensation exceeded $100,000, and up to two additional individuals for whom disclosure would have been made in this table but for the fact that the individual was not serving as an executive officer of our company at December 31, 2012. The value attributable to any option awards is computed in accordance with FASB ASC Topic 718. The assumptions made in the valuations of the option awards are included in Note 7 of the Notes to our Financial Statements appearing later in this report. SUMMARY COMPENSATION TABLE Name and principal position (a) Year (b) Salary (c) Bonus (d) Stock Awards (e) Option Awards (f) Non- Equity Incentive Plan Compen-sation ($) (g) Non-qualified Deferred Compen-sation Earnings ($) (h) All Other Compen-sation (i) Total (j) Ken Page, Chief Executive Officer 1 0 0 0 0 0 0 0 0 0 0 0 0 1 All Other Compensation represents a monthly expense allowance payable to Mr. Page under the terms of his employment agreement. Employment Agreement with Mr. Page On September 27, 2007, we entered into an Employment Agreement with Mr. Page whereby he agreed to serve as our Chief Executive Officer and Chairman of our Board of Directors. The Employment Agreement has an initial term of one year and thereafter will automatically be extended for two year periods unless notice of non-renewal is given by either party no later than 30 days prior to the end of the expiration of each term. Under the Employment Agreement, Mr. Page initially was to receive a monthly salary of $6,000, plus $1,000 per month as an expense allowance. In addition, under the Employment Agreement, after six months of employment, Mr. Page received a grant of a three year option to purchase 3,000,000 shares of our common stock at a price of $0.20 per share, which vested in six equal monthly installments from the date of issuance. These options expired unexercised in 2010. Mr. Page also received a right to immediately appoint two directors to our Board of Directors. Pursuant to the agreement, Mr. McNeil was appointed to our Board of Directors. Mr. Page does not have any present attention to appoint an additional director to our Board. On September 29, 2009 we entered into an agreement with Mr. Page pursuant to which certain terms of his Employment Agreement were amended at his request in an effort to assist our company during our development of our new business. Under Amendment No. 1 to Mr. Page’s Employment Agreement, his base salary was reduced from $72,000 per year to $50,000 per year and we granted him non-qualified options to purchase an aggregate of 120,000 shares of our common stock pursuant to our 2009 Equity Compensation Plan which have an exercise price of $0.25 per share. The options vest in 12 equal monthly installments at the end of each month beginning in September 2009. On July 1, 2012 we entered into an agreement with Mr. Page pursuant to which certain terms of his Employment Agreement were amended at his request in an effort to assist our company during our development of our new business. Under Amendment No. 2 to Mr. Page’s Employment Agreement, his base salary was reduced from $50,000 per year to $40,000 per year and he forgave his accrued wages of $ 85,076. The terms of the employment agreement were approved by our Board of Directors, of which Mr. Page is one of two members.We have not utilized the services of a compensation consultant. 20 Outstanding Equity Awards at Fiscal Year-End The following table provides information concerning unexercised options, stock that has not vested and equity incentive plan awards for each named executive officer outstanding as of December 31, 2012: OPTION AWARDS STOCK AWARDS Name (a) Number of Securities Underlying Unexercised Options (#) Exercisable (b) Number of Securities Underlying Unexercised Options (#) Unexercisable (c) Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) (d) Option Exercise Price (e) Option Expiration Date (f) Number of Shares or Units of Stock That Have Not Vested (#) (g) Market Value of Shares or Units of Stock That Have Not Vested ($) (h) Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights that Have Not Vested (#) (i) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested (#) (j) Ken Page 0 0 9/29/14 0 0 0 0 0 0 9/29/14 0 0 0 0 0 0 9/14/15 0 0 0 0 Stock Option Plans 2004 Stock Incentive Plan On March 22, 2004 our Board of Directors adopted, subject to stockholder approval, the 2004 Stock Incentive Plan (the “2004 Plan”). The 2004 Plan was approved by our stockholder in May 2004. No award could be granted under the 2004 Plan subsequent to the 10th anniversary of the date on which the plan was approved by our stockholders. The number of shares of our common stock available for issuance under the 2004 Plan was 3,500,000. At December 31, 2012 there were outstanding options to purchase 205,000 shares of our common stock at an exercise prices ranging from $0.25 to $0.56 per share. 2009 Equity Compensation Plan On September 29, 2009 our Board of Directors adopted our 2009 Equity Compensation Plan (the “2009 Plan”). The purpose of the 2009 Plan is to enable our company to offer to our employees, officers, directors and consultants whose past, present and/or potential contributions to our company have been or will be important to our success, an opportunity to acquire a proprietary interest in our company. The types of long-term incentive awards that may be provided under the plan will enable us to respond to changes in compensation practices, tax laws, accounting regulations and the size and diversity of its businesses. The plan authorizes the grant of (i) options which qualify as incentive stock options under Section 422(b) of the Internal Revenue Code of 1986, as amended, (ii) non-qualified options which do not qualify as incentive stock options, (iii) awards of our common stock (iv) and rights to make direct purchases of our common stock which may be subject to certain restrictions. We have reserved 4,800,000 shares of our common stock for issuance upon grants made under the plan. At December 31, 2012 we had options to purchase 2,188,000 shares of our common stock with exercise prices ranging from $0.12 to $0.30 outstanding under the 2009 Plan. Compensation of Directors We have not established standard compensation arrangements for our directors and the compensation payable to each individual for their service on our Board is determined from time to time by our Board of Directors based upon the amount of time expended by each of the directors on our behalf. Mr. Page, who is an executive officer of our company, does not receive any compensation specifically for his services as a director. In 2012 we did not compensate Mr. McNeil for his services to us as a director. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. At April 8, 2013, we had 38,176,085 shares of our common stock issued and outstanding. The following table sets forth information regarding the beneficial ownership of our common stock as of April 8, 2013 by: • each person known by us to be the beneficial owner of more than 5% of our common stock; • each of our directors; • each of our named executive officers; and • our named executive officers, directors and director nominees as a group. Unless otherwise indicated, the business address of each person listed is in care of 649 Sparta Highway, Suite 102, Crossville, TN 38571. The percentages in the table have been calculated on the basis of treating as outstanding for a particular person, all shares of our common stock outstanding on that date and all shares of our common stock issuable to that holder in the event of exercise of outstanding options, warrants, rights or conversion privileges owned by that person at that date which are exercisable within 60 days of that date. Except as otherwise indicated, the persons listed below have sole voting and investment power with respect to all shares of our common stock owned by them, except to the extent that power may be shared with a spouse. 21 Name of Beneficial Owner Amount and Nature of Beneficial Ownership % of Class Ken Page 1 % Brad McNeil 2 <1 % All officers and directors as a group (two persons)1,2 % Travis Coomer 3 % Mitchell Coomer 4 % Daniel (Allen)Page 5 % 1The number of shares of common stock beneficially owned by Mr. Ken Page includes shares underlying options to purchase: • 508,000 shares of our common stock with an exercise price of $0.25 per share which expire in September 2014, and • 1,500,000 shares of our common stock with an exercise price of $0.30 per share which expire in September 2015. 2The number of shares of common stock beneficially owned by Mr. McNeil includes shares underlying options to purchase 180,000 shares of our common stock with an exercise price of $0.12 per share which expire in September 2014. 3Mr. Coomer’s address is 1115 Jamestown Street, Suite 3, Columbia, KY 42728. 4Mr. Coomer’s address is 401 Coomer Road, Columbia, KY 42728. 5Mr. Daniel (Allen) Page’s address is Post Office Box 574, Crossville, TN 38557. The number of shares owned by Mr. Page includes 1,054,852 shares which are presently outstanding, together with: • 1,825,970 shares issuable upon the conversion of $180,000 principal amount due under the secured line of credit note with Mr. Daniel (Allen) Page together with accrued interest of $4,339 at March 31, 2012, and • 80,000 shares issuable upon the exercise of warrants with exercise prices ranging from $0.12 to $0.35 per share we will issue Mr. Daniel (Allen) Page upon the conversion or satisfaction of secured line of credit. Securities Authorized for Issuance under Equity Compensation Plans The following table sets forth securities authorized for issuance under any equity compensation plans approved by our shareholders as well as any equity compensation plans not approved by our shareholders as of December 31, 2012. Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Plan category Plans approved by our shareholders: 0 n/a n/a Plans not approved by shareholders: 2004 Stock Incentive Plan $ 0 2009 Equity Compensation Plan $ 22 A description of the 2004 Stock Incentive Plan and the 2009 Equity Compensation Plan is contained earlier in this report under Part III, Item 11. Executive Compensation - Stock Option Plans. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. From time to time we enter into transactions with Mr. Daniel (Allen) Page, a related party.See Part III, Item 10., Directors, Executive Officers and Corporate Governance.During 2012 we entered into a number of joint venture transactions on various oil leases with Mr. Daniel (Allen) Page, including: • On April 12, 2012, we entered into a 35% interest in a 100% working interest in the Teddy Hicks Lease for an initial cost to us $10.We are responsible for 42% of the costs on this well and Mr. Daniel (Allen) Page is responsible for the remaining 58% of such costs; • On July 27, 2012, we entered into a 85% interest in a 100% working interest in the Jimmie and Linda Irby Lease for an initial cost to us of $10; • On October 1, 2012, we entered into a 50% interest in a 87.5% working interest in the Gerald Norrad Lease for an initial cost to us of $10; • On October 1, 2012, we also entered into a 37.5% interest in a 75% working interest in the John Lee Lease for an initial cost to us of $10; • On October 1, 2012, we also entered into a 25% interest in a 87.5% working interest lease in the Barclay Kirkland Lease for an initial cost to the Company of $10; • On October 4, 2012, under the terms of a Memorandum of Understandingwe participated and permitted 25% working interests as the operator in the Barclay Kirkland Well #1 in Cumberland County, Kentucky at the cost of approximately $15,500.We are responsible for 32% of the all costs associated with the well, and Mr. Page is responsible for the remaining 68% of such costs; and • On October 23, 2012, we entered into a 15% interest in an 75% working interest in John Lee Well #1 pursuant to the terms of an Assignment of Interest in Oil and Gas Lease dated October 1, 2012 by and our company and Mr. Page for an initial cost to the Company of $10. We are responsible for 25% of the costs on this well and Mr. Page is responsible for the remaining 75% of such costs. During 2012 we were also a party to several additional transactions with Mr. Daniel (Allen) Page, including: • Mr. Daniel (Allen) Page also provides a secured line of credit to us which is described earlier in this report under Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Secured Line of Credit with Mr. Daniel (Allen) Page.During 2012 we paid Mr. Page $16,318 of interest under this secured credit line.At December 31, 2012 we owed Mr. Daniel (Allen) Page $180,000 principal and $455 of accrued but unpaid interest.In April 2012 we entered into a Security Agreement with Mr. Daniel (Allen) Page pursuant to which we granted him a security interest in all of our assets to ensure the repayment of the secured credit line which is described in greater detail earlier in this report; and •On August 15, 2012, effective July 1, 2012, we entered into a new Consulting Agreement with Mr. Daniel (Allen) Page which replaced the earlier agreement dated March 1, 2011.The terms of this agreement are described earlier in this report under Part III, Item 10. Directors, Executive Officers and Corporate Governance.At December 31, 2012 we owed Mr. Page $31,149 accrued consulting fees under this agreement, net of payments of $4,851 during 2012. As these transactions were not negotiated on an arms-length basis, there are no assurances that the terms of these transactions are as fair to our company as we might receive from an unrelated third party. Director Independence Mr. McNeil is considered “independent” within the meaning of meaning of Rule 5605 of the NASDAQ Marketplace Rules. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. The following table shows the fees that were billed for the audit and other services provided by Liggett, Vogt and Webb P.A. in 2012 andSherb & Co., LLP for 2011. Audit Fees $ $ Audit-Related Fees 0 0 Tax Fees All Other Fees 0 0 Total $ $ 23 Audit Fees — This category includes the audit of our annual financial statements, review of financial statements included in our Quarterly Reports on Form 10-Q and services that are normally provided by the independent registered public accounting firm in connection with engagements for those fiscal years. This category also includes advice on audit and accounting matters that arose during, or as a result of, the audit or the review of interim financial statements. Audit-Related Fees — This category consists of assurance and related services by the independent registered public accounting firm that are reasonably related to the performance of the audit or review of our financial statements and are not reported above under “Audit Fees.” The services for the fees disclosed under this category include consultation regarding our correspondence with the Securities and Exchange Commission and other accounting consulting. Tax Fees — This category consists of professional services rendered by our independent registered public accounting firm for tax compliance and tax advice. The services for the fees disclosed under this category include tax return preparation and technical tax advice. All Other Fees — This category consists of fees for other miscellaneous items. Our Board of Directors has adopted a procedure for pre-approval of all fees charged by our independent registered public accounting firm. Under the procedure, the Board approves the engagement letter with respect to audit, tax and review services. Other fees are subject to pre-approval by the Board, or, in the period between meetings, by a designated member of Board. Any such approval by the designated member is disclosed to the entire Board at the next meeting. The audit and tax fees paid to the auditors with respect to 2012 were pre-approved by the entire Board of Directors. ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES. Exhibit No. Description Restated Certificate of Incorporation (1) Certificate of Designation of Series A Preferred Stock (2) Amended and Restated By-Laws (2) Certificate of Ownership merging TN-K Energy Group Inc. into Digital Lifestyles Group, Inc. (13) Specimen stock certificate for common stock (2) Convertible Promissory Note dated April 1, 2005 issued to Alloy Marketing and Promotions, LLC (19) Form of convertible promissory note issued to Mr. L.E. Smith in September 2005 (3) Form of common stock purchase warrant issued to Mr. L.E. Smith in connection with convertible promissory note (3) Form of $250,000 principal amount 7.5% convertible promissory note issued to Mr. Dan Page in April 2007 (6) Form of warrant issued to Mr. Dan Page in connection with $250,000 principal amount 7.5% convertible promissory note issued in April 2007 (5) Amendment to Convertible Line of Credit Note (6) Second Amendment to Convertible Line of Credit Note dated May 1, 2009 (7) Third Amendment to Convertible Line of Credit dated December 8, 2009 (19) Fourth Amendment to Convertible Line of Credit Note Agreement with Dan Page dated June 29, 2010 (15) Form of Fifth Amendment Convertible Line of Credit Note Agreement with Dan Page dated December 31, 2010 (17) Form of Class A Warrant (9) Form of convertible promissory note issued to Mr. Robert Wood (3) Form of common stock purchase warrant issued to Mr. Wood in connection with convertible promissory note (3) Form of common stock purchase warrant issued to Westech Capital (4) Form of common stock purchase warrant issued to Tejas Incorporated (18) 2004 Stock Incentive Plan (2) Form of registration rights agreement in favor of each of Mr. L.E. Smith and Mr. Robert Wood (3) Form of Registration Rights Agreement with Mr. Dan Page (5) Employment Agreement with Ken Page (6) Form of Amendment No. 1 to Employment Agreement with Ken Page (8) 2009 Equity Compensation Plan (8) Form of Assignment of Oil and Gas Lease (10) Assignments of Oil and Gas Leases (11) Assignment of Oil and Gas Lease dated February 2, 2010 by and between Mitchell Coomer, Travis Coomer, Americas Energy Company and TN-K Energy Group, Inc. (13) Assignment of Oil and Gas Lease dated February 2, 2010 by and between Travis Coomer Drilling Co. and TN-K Energy Group, Inc. (13) Assignment of Oil and Gas Lease (full checkerboard) dated February 2, 2010 by and between Mitchell Coomer and Travis Coomer and TN-K Energy Group, Inc. (18) Registration Rights Agreement dated January 27, 2005 with Alloy Marketing and Promotions, LLC (18) 24 Assignments of Oil and Gas Lease dated May 6, 2010 by and between Mitchell Coomer and Travis Coomer and TN-K Energy Group, Inc. (14) Assignment dated September 17, 2010 from Overton Oil & Gas Corp. to TN-K Energy Group Inc. (16) Assignment dated September 17, 2010 between TN-K Energy Group Inc. and King’s Oil, LLC. (16) Guaranteed Contract dated September 17, 2010 between TN-K Energy Group Inc. and King’s Oil, LLC. (16) Form of Consulting Agreement dated March 31, 2011 with Dan Page (21) Security Agreement dated as of October 2, 2012 by and between Daniel Allen Page and TN-K Energy Group Inc. Contract For Sale of Oil & Gas Leasehold Estate dated February 3, 2012 by and between Travis Coomer, Mitchell Coomer, Anthony Franklin, TN-K Energy Group Inc., as Sellers, and Texas Mineral Properties, LLC, d/b/a BSAG Properties, LTD. as Buyer (20) Oil and Gas Lease Assignment dated April 12, 2012 for the Clark Brothers Lease. (20) Oil and Gas Lease Assignment dated April 12, 2012 for the Simmons lease and the Blaydes lease (20) Oil and Gas Lease Assignment dated April 12, 2012 for the Ervin lease. (20) Oil and Gas Lease Assignment dated April 12, 2012 for the Hickerson lease (20) Letter dated October 24, 2012 from Sherb & Co., LLP (22) Consent of Lee Keeling & Associates, Inc. * Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer * Rule 13a-14(a)/15d-14(a) Certification of principal financial and accounting officer * Section 1350 Certification of Chief Executive Officer and principal financial and accounting officer * Reserve Report of Lee Keeling & Associates, Inc. at December 31, 2012 * 101.INS XBRL INSTANCE DOCUMENT ** 101.SCH XBRL TAXONOMY EXTENSION SCHEMA ** 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE ** 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE ** 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE ** 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE ** *filed herewith. **In accordance with Regulation S-T, the XBRL-formatted interactive data files that comprise Exhibit 101 in this Annual Report on Form 10-K shall be deemed “furnished” and not “filed”. Incorporated by reference to the Annual Report on Form 10-K for the year ended December 31, 2004. Incorporated by reference to the Annual Report on Form 10-K for the year ended December 31, 2003. Incorporated by reference to the Current Report on Form 8-K as filed on October 4, 2005. Incorporated by reference to the Current Report on Form 8-K as filed on September 15, 2004. Incorporated by reference to the Current Report on Form 8-K as filed on April 26, 2007. Incorporated by reference to the Current Report on Form 8-K as filed on October 9, 2007. Incorporated by reference to the Current Report on Form 8-K as filed on August 31, 2009. Incorporated by reference to the Current Report on Form 8-K as filed on October 5, 2009. Incorporated by reference to the Current Report on Form 8-K as filed on October 19, 2009. Incorporated by reference to the Current Report on Form 8-K as filed on November 12, 2009. Incorporated by reference to the Current Report on Form 8-K as filed on December 8, 2009. Incorporated by reference to the Current Report on Form 8-K as filed on January 26, 2010. Incorporated by reference to the Current Report on Form 8-K as filed on February 8, 2010. Incorporated by reference to the Current Report on Form 8-K as filed on May 12, 2010. Incorporated by reference the Quarterly Report on Form 10-Q for the period ended June 30, 2010. Incorporated by reference to the Current Report on Form 8-K as filed on September 23, 2010. Incorporated by reference to the Current Report on Form 8-K as filed on December 20, 2010. Incorporated by reference to the Annual Report on Form 10-K for the year ended December 31, 2009. Incorporated by reference to the Annual Report on Form 10-K for the year ended December 31, 2010. Incorporated by reference to the Current Report on Form 8-K as filed on April 23, 2012. Incorporated by reference to the Quarterly Report on Form 10-Q for the period ended September 30, 2012. Incorporated by reference to the Current Report on Form 8-K as filed on October 25, 2012. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TN-K Energy Group Inc. April 15, 2013 By: /s/ Ken Page Ken Page, Chief Executive Officer 25 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant in the capacities and on the dates indicated. Name Positions Date /s/ Ken Page Chief Executive Officer, President, Secretary, April 15, 2013 Ken Page Director, Principal Executive Officer and Principal Financial and Accounting Officer /s/ Brad McNeil Director April 15, 2013 Brad McNeil 26 Index of Exhibits Security Agreement dated as of October 2, 2012 by and between Daniel Allen Page and TN-K Energy Group Inc. Consent of Lee Keeling & Associates, Inc. * Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer * Rule 13a-14(a)/15d-14(a) Certification of principal financial and accounting officer * Section 1350 Certification of Chief Executive Officer and principal financial and accounting officer * Reserve Report of Lee Keeling & Associates, Inc. at December 31, 2012 * 101.INS XBRL INSTANCE DOCUMENT ** 101.SCH XBRL TAXONOMY EXTENSION SCHEMA ** 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE ** 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE ** 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE ** 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE ** *filed herewith. **In accordance with Regulation S-T, the XBRL-formatted interactive data files that comprise Exhibit 101 in this Annual Report on Form 10-K shall be deemed “furnished” and not “filed”. 27 TN-K ENERGY GROUP INC CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM – LIGGETT, VOGT & WEBB, P.A. F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM - SHERB & CO, LLP F-3 FINANCIAL STATEMENTS Balance Sheets F-4 Statements of Operations F-5 Statements of Stockholders’ Deficit F-6 Statements of Cash Flows F-7 NOTES TO THE FINANCIAL STATEMENTS F-8 F-1 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders TN-K Energy Group, Inc. We have audited the accompanying balance sheet of TN-K Energy Group, Inc. as of December 31, 2012 and the related statements of operations, stockholders’ deficit, and cash flows for the year ended December 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2012, and the results of its operations and cash flows for the year ended December 31, 2012,in conformity with generally accepted accounting principles in the United States. The accompanying consolidated financial statements have been prepared assuming that TN-K Energy Group, Inc. will continue as a going concern.As more fully described in Note 1, the Company has incurred recurring operating losses and will have to obtain additional financing to sustain operations.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The financial statements do not include any adjustments to reflect the possible effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. /s/ Liggett, Vogt & Webb, P.A. LIGGETT, VOGT & WEBB, P.A. Certified Public Accountants New York, New York April 12, 2013 F-2 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders TN-K Energy Group, Inc. We have audited the accompanying balance sheet of TN-K Energy Group, Inc. as of December 31, 2011 and the related statements of operations, stockholders’ deficit, and cash flows for the year ended December 31, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2011, and the results of its operations and cash flows for the year ended December 31, 2011,in conformity with generally accepted accounting principles in the United States. The accompanying consolidated financial statements have been prepared assuming that TN-K Energy Group, Inc. will continue as a going concern.As more fully described in Note 1, the Company has incurred recurring operating losses and will have to obtain additional financing to sustain operations.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The financial statements do not include any adjustments to reflect the possible effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. /s/ Sherb & Co., LLP SHERB & CO, LLP Certified Public Accountants New York, New York April 13, 2012 F-3 TN-K Energy Group Inc Balance Sheets December 31, December 31, ASSETS: CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable-related party - Accounts receivable TOTAL CURRENT ASSETS OIL AND GAS PROPERTY (Successful efforts method), at cost EQUIPMENT, net of depreciation OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT: CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Liquidated damages - Convertible note payable - related party Convertible - notes payable - TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES: Asset retirement obligation Deferred income taxes payable - Derivative and warrant liabilities - TOTAL LONG TERM LIABILITIES STOCKHOLDERS' DEFICIT: Preferred stock, $.01 par value, 5,000,000 shares authorized, none issued, and outstanding - - Common stock, $.03 par value, 100,000,000 shares authorized, 38,176,085 and 37,888,939 issued and outstanding, respectively Additional Paid - In Capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to financial statements. F-4 TN-K Energy Group, Inc. Statement of Operations Year Ended December 31, Revenue: Commission $ $
